Citation Nr: 1501945	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for service-connected left total knee replacement, currently evaluated at 30 percent from November 1, 2000, 40 percent from October 26, 2009, and 60 percent from March 13, 2013. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1972 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which increased the rating for the Veteran's left total knee replacement to 40 percent, effective October 26, 2009.  In February 2013, January 2014 and July 2014, the Board remanded the Veteran's claim for further development.    

The Veteran testified at a May 2012 hearing before the undersigned Veterans Law Judge in Boise, Idaho.  A transcript of the hearing is of record.

Subsequent to the last Supplemental Statement of the Case issued in November 2014, additional VA treatment records were associated with the Veterans claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As the Veteran's claim is being remanded, the AOJ will have the opportunity to consider these records in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

In July 2014, the Board remanded the Veteran's claim to afford the Veteran a VA examination with respect to his service-connected left total knee replacement.  Such examination was conducted in September 2014.  VA treatment records in VBMS indicated that the Veteran underwent surgery on his left knee subsequent to the September 2014 VA examination.  See, e.g., November 12, 2014 VA treatment note (referencing a revision of left total knee arthroplasty).  This surgery indicates that the condition of the Veteran's service-connected left total knee replacement has changed since the last VA examination in September 2014 and as such, remand is required for a new VA examination that reflects the current severity of the Veteran's service-connected condition.  

The Board notes that a January 7, 2015 "Compensation and Pension Exam Inquiry" document uploaded to VBMS reflected that the Veteran was being scheduled for a VA examination for his service-connected left knee total knee replacement.  This VA examination already ordered by the RO will presumably be sufficient for purposes of this remand and another examination is not required solely based on this remand, unless the AOJ determines that the examination ordered by the RO is not adequate.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected left knee total replacement.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The Board notes that a January 7, 2015 "Compensation and Pension Exam Inquiry" document uploaded to VBMS reflected that the Veteran was being scheduled for a VA examination for his service-connected left knee total knee replacement.  This VA examination already ordered by the RO will presumably be sufficient for purposes of this remand and another examination is not required solely based on this remand, unless the AOJ determines that the examination ordered by the RO is not adequate.    

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

